Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Lorenzo, J.), rendered October 1, 2012, convicting him of criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his claims relating to pretrial discovery (see People v Hansen, 95 NY2d 227, 230 [2000]). The defendant’s remaining contention is without merit. Dillon, J.E, Balkin, Leventhal and Chambers, JJ., concur.